Mr. Joseph F. Dolan Executive Director Department of Revenue State of Colorado 1375 Sherman Street Denver, Colorado  80261
Dear Mr. Dolan:
This letter is in response to your inquiry of February 1, 1977 concerning the payment (or waiver) of overtime compensation in the case of employees who work a 10-hour, 4-day workweek.
QUESTION PRESENTED AND CONCLUSION
Your request for an attorney general's opinion presents the following question:
Can employees who work a 10-hour, 4-day workweek be paid overtime compensation?
     The definition of a standard workweek for state employees precludes scheduling a 10-hour, 4-day workweek.
ANALYSIS
The provisions of C.R.S. 1973, 24-30-202(18) concern the definition and administration of overtime for employees of the executive branch of Colorado state government.
C.R.S. 1973, 24-30-202(18)(a) specifies in pertinent part as follows:
     Regularly scheduled hours of work per day shall not exceed eight hours in any twenty-four hour period, exclusive of mealtime.
C.R.S. 1973, 24-30-202(18)(c) defines a standard workweek as five consecutive days of employment in any week and further provides that "a standard workday shall not exceed eight hours of work in any twenty-four hour period."  In addition to the foregoing, subsections (b), (e), and (f) of C.R.S. 1973, 24-30-202(18) provide that eligible employees who work in excess of the standard workday of workweek as above-defined shall receive overtime compensation.
Given these statutory definitions, the regular scheduling of daily hours of work in excess of eight in any twenty-four hour period (as in the proposed 10-hour, 4-day workweek) is prohibited.1/  Since such scheduling is prohibited the questions (1) of whether overtime compensation should be paid to employees working a 10-hour, 4-day workweek and, if so, (2) of whether such compensation could be waived need not be addressed.
I trust the foregoing discussion satisfactorily answers your inquiry. If you have any further questions in the matter, please feel free to contact me at any time.
SUMMARY
The definition of a standard workweek for state employees precludes scheduling a 10-hour, 4-day workweek.
1/  A further prohibition on the employment of certain classes of state employees in excess of eight hours a day (except for certain kinds of emergencies) appears at C.R.S. 1973,8-13-104 through 106 (prohibiting such employment in the case of laborers, mechanics, and workingmen and creating criminal penalties for the violation thereof).
Very truly yours,
                              J.D. MacFARLANE Attorney General
EMPLOYEES, PUBLIC HOURS OF WORK
C.R.S. 1973, 24-30-202(18) C.R.S. 1973, 8-13-104
C.R.S. 1973, 8-13-105
C.R.S. 1973, 8-13-106
REVENUE, DEPT. OF Administrative Div.
The definition of a standard workweek for state employees precludes scheduling a 10-hour, 4-day workweek.